                       UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF TENNESSEE
                             NORTHERN DIVISION
____________________________________________________________________________

N.C., a minor, by and through his Parent
and Legal Guardian, MECHELLE CURRY,
and MECHELLE CURRY Individually,

       Plaintiffs,

v.                                                            No. _______________
                                                              Jury Demanded
TOP JUMP LLC, d/b/a TOP JUMP
TRAMPOLINE & EXTREME ARENA,

      Defendant.
______________________________________________________________________________

                                 COMPLAINT
______________________________________________________________________________

       COME NOW Plaintiffs, by and through undersigned counsel of record, and for cause of

action against Defendant, Top Jump LLC, d/b/a Top Jump Trampoline & Extreme Arena

(hereinafter “Top Jump”) would respectfully state as follows:

                                             PARTIES

       1.       Plaintiff N.C. is a minor child and resident of Hamilton County, Ohio. Plaintiff N.C.

brings this action by and through his parent and legal guardian, Mechelle Curry.
       2.       Plaintiff Mechelle Curry is the mother of N.C. and is an adult resident of Hamilton

County, Ohio.

       3.       Upon information and belief, Defendant Top Jump is an active Tennessee Limited

Liability Company licensed to do business in Tennessee.

       4.       Upon information and belief, Defendant Top Jump’s principal office is located at

3735 Parkway, Pigeon Forge, Tennessee, and its registered agent for service of process is Devin

Koester, 204 Parkway, Sevierville, Tennessee.




                                    1
Case 3:21-cv-00198-TRM-HBG Document 1 Filed 06/02/21 Page 1 of 13 PageID #: 1
                                  JURISDICTION AND VENUE

        5.       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332, because

the amount in controversy as to Plaintiffs exceed $75,000.00, exclusive of interests and costs, and

because there is complete diversity of citizenship between the Plaintiffs and Defendant.

        6.       Venue is proper in this district pursuant to 28 U.S.C. § 1391 because a substantial

part of the events and omissions giving rise to Plaintiffs’ causes of action based in tort occurred in

this district.

        7.       This Complaint was filed within the applicable statute of limitations pursuant to

T.C.A. § 28-1-106 as the statute of limitations is tolled during the period of Plaintiff N.C.’s

minority. The personal injuries giving rise to these claims accrued when N.C. was a minor child,

and N.C. is still a minor child at the time of this filing. This Complaint was also filed within the

applicable statute of limitations pursuant to T.C.A. § 28-3-104 as the personal injuries giving rise

to Plaintiff Mechelle Curry’s claims accrued within one year of the filing of this Complaint.

                                       FACTUAL ALLEGATIONS

        8.       At all times pertinent to this Complaint, Defendant Top Jump LLC was the operator

of a business known as Top Jump Trampoline & Extreme Arena, which is located at 3735 Parkway,

Pigeon Forge, Sevier County, Tennessee.

        9.       Top Jump is an indoor attraction park open to the public for purposes of

entertainment. It offers children and adults indoor rock climbing and trampoline park activities.

        10.      Indoor rock climbing is an inherently dangerous activity.

        11.      On or about July 27, 2020, Plaintiff N.C. who was eleven (11) years old at the time

was an invitee of Top Jump and went there while on a family vacation.

        12.      At approximately 7:00 p.m. on July 27, 2020, Plaintiff N.C. entered Top Jump’s
designated climbing area to participate in Top Jump’s Clip 'n Climb Cliffhanger Challenges.

        13.      Upon information and belief, Top Jump’s Clip 'n Climb Cliffhanger Challenges

consist of an arena of 21 climbing line activities at a wide range of skill and experience levels.



                                    2
Case 3:21-cv-00198-TRM-HBG Document 1 Filed 06/02/21 Page 2 of 13 PageID #: 2
       14.     Upon information and belief, Top Jump’s climbing line activities are operated by

automatic belay devices that allow patrons to clip in and climb a wall and/or obstacle by attaching

a climbing line to their “safety harness.”

       15.     The purpose of an automatic belay device is to take up slack as a climber climbs a

wall so that when the climber reaches the top and is ready to descend back to the ground, the device

automatically catches the climber and slowly lowers them to the ground. To properly use an

automatic belay device, the climbing line must be correctly clipped onto the belay loop on a

climber’s “safety harness.”

       16.     Upon information and belief, Top Jump allows children to operate its automatic

belay devices and/or climbing lines without supervision.

       17.     Upon information and belief, Top Jump allows children to clip an automatic belay

device and/or climbing line to their “safety harness” without supervision.

       18.     Plaintiff N.C. had no experience in operating an automatic belay device and had

never participated in Top Jump’s indoor climbing activities prior to July 27, 2020.

       19.     Although Plaintiff N.C. had no experience in operating an automatic belay device,

Top Jump did not require Plaintiff N.C. to pass any type of training, skills, or climbing knowledge

class before climbing, and Top Jump’s staff, agents and/or employees did not test his ability or

knowledge before allowing him to do so.

       20.     After entering a hallway near the climbing area, Plaintiff N.C. was given a “safety

harness.” At the time he was given a “safety harness,” he was not provided with any instructions

on how to correctly use it or even put it on.

       21.     A Top Jump employee did not help Plaintiff N.C. put on the “safety harness.”

Plaintiff N.C. put on the “safety harness” by himself without help and supervision.

       22.     Upon information and belief, Top Jump requires that patrons must have their

“safety harness” checked by a staff member prior to climbing.




                                    3
Case 3:21-cv-00198-TRM-HBG Document 1 Filed 06/02/21 Page 3 of 13 PageID #: 3
       23.       Despite Top Jump’s rule requiring patrons to have their “safety harness” checked

by a staff member, Top Jump staff, agents and/or employees failed to check Plaintiff N.C.’s “safety

harness” before he began climbing.

       24.       Upon information and belief, Top Jump allowed Plaintiff N.C. to enter Top Jump’s

climbing arena and operate its climbing equipment without supervision.

       25.       Upon information and belief, Top Jump allowed Plaintiff N.C. to use its automatic-

belay devices and clip a climbing line to his “safety harness” without supervision.

       26.       Upon information and belief, there were no warning signs near the climbing lines

and/or climbing walls nor any safety measures taken by Top Jump inside the actual climbing arena

to warn or inform customers and children on how to correctly use the climbing equipment and/or

automatic belay devices.

       27.       Upon information and belief, there was not an attendant and/or employee on duty

at each of the 21 climbing line activities. Top Jump was understaffed as there was not a sufficient

number of employees on duty.

       28.       Plaintiff N.C. asked a Top Jump employee within the climbing arena to assist him

with the climbing equipment, but he was ignored.

       29.       Due to Top Jump’s failure to assist Plaintiff N.C. in operating the automatic belay

devices and climbing equipment, Plaintiff’s thirteen (13) year-old God-sister helped him clip his

“safety harness” to the line of a climbing activity called “Dark Tower.”

       30.       “Dark Tower” is a dark climbing wall that allows patrons to climb a wall within an

enclosed and dark space.

       31.       On July 27, 2020, the lights on the wall inside of “Dark Tower” were not working

properly and/or were broken.

       32.       Upon information and belief, there were no Top Jump staff, agents and/or

employees near or within the “Dark Tower” at the time Plaintiff N.C. began climbing inside the

enclosed wall.



                                    4
Case 3:21-cv-00198-TRM-HBG Document 1 Filed 06/02/21 Page 4 of 13 PageID #: 4
       33.     After Plaintiff N.C. reached the top of the wall inside of “Dark Tower”, he released

himself from the wall to descend to the ground.

       34.     When Plaintiff N.C. released himself to descend to the ground, Top Jump’s

climbing equipment failed causing Plaintiff to severely injure himself.

       35.     Upon information and belief, the climbing line did not catch Plaintiff N.C. and the

climbing safety equipment severely ripped Plaintiff’s skin and his right nipple.

       36.     Lack of supervision by Top Jump staff, agents and/or employees allowed Plaintiff

N.C. to climb a wall even though it could visually be seen that the automatic belay was not

correctly in place.

       37.     At all times relevant hereto, Plaintiff N.C. was exercising care and caution for his

own safety.

       38.     Upon information and belief, Plaintiff N.C.’s fall was recorded by security cameras

that were in the complete custody and control of Top Jump.

       39.     To date, Top Jump has refused to produce the video from the incident to the

Plaintiffs. Plaintiffs sent a preservation letter to Top Jump on August 10, 2020, advising it to

preserve any video, photographs, recordings, reports, records, and or notes that relate to the subject

incident.

       40.     To date, Top Jump has also refused to allow Plaintiffs’ expert to inspect Top Jump’s

premises.

       41.     Plaintiff N.C.’s fall and damages to his skin were in such a manner as to incur

permanent scarring and serious injury to his right chest and nipple, and Plaintiff required

emergency medical treatment, surgery, and follow-up care.

       42.     As a direct and proximate result of the Defendant’s negligent failure to safely

maintain the premises and properly monitor and supervise Plaintiff N.C. while participating in an

inherently dangerous activity, Plaintiff N.C. suffered severe and permanent personal injuries and

damages.



                                    5
Case 3:21-cv-00198-TRM-HBG Document 1 Filed 06/02/21 Page 5 of 13 PageID #: 5
       43.     As a direct and proximate result of the Defendant’s negligent failure to safely

maintain the premises and properly monitor and supervise Plaintiff N.C. while participating in an

inherently dangerous activity, Plaintiff N.C. has fears of rock climbing, jumping on trampolines,

and height activities.

       44.     As a direct and proximate cause of the Defendant’s negligent failure to safely

maintain the premises and properly monitor and supervise Plaintiff N.C. while participating in an

inherently dangerous activity, Plaintiff N.C. continues to endure emotional distress and

embarrassment due to the severe injury and scarring he sustained to his chest.

                                            COUNT I

                                         NEGLIGENCE

       45.     Plaintiffs repeat the allegations contained in paragraphs 1-44 as though set forth

verbatim.

       46.     Defendant Top Jump LLC, through the actions and/or inactions of its staff,

employees and/or agents, was negligent in its failure to adequately and safely supervise the

grounds of Top Jump where Plaintiff N.C. and the public were invited guests.

       47.     Defendant Top Jump LLC, through the actions and/or inactions of its staff,

employees and/or agents, was negligent in its failure to adequately train and supervise Plaintiff

N.C. and other invitees operating its automatic belay devices, climbing lines, and/or climbing

equipment.

       48.     Defendant Top Jump LLC through the actions or inactions of its staff, employees

and/or agents, were further negligent based on the following actions or inactions:

               a. failing to provide sufficient warnings and safety measures within the climbing

                   arena;

               b. failing to require that Plaintiff N.C. and other invitees under the age of 14 be

                   properly monitored and supervised when engaging in climbing activities and

                   operation of an automatic belay device;



                                    6
Case 3:21-cv-00198-TRM-HBG Document 1 Filed 06/02/21 Page 6 of 13 PageID #: 6
               c. failing to require that Plaintiff N.C. and other invitees under the age of 14 be

                  clipped into an automatic belay device by an adult;

               d. failing to properly warn patrons, including Plaintiff N.C., of the unreasonable

                  risk of harm when an automatic belay device is not correctly used;

               e. failing to correct an unsafe condition that could be visibly seen had Top Jump

                  provided proper supervision;

               f. failing to provide adequate staff to supervise all climbing activities to make

                  sure that rules are enforced and that climbers are climbing safely;

               g. failing to create and/or maintain a safe environment for invitees on their

                  property;

               h. failing to provide a sufficient number of competent attendants to supervise

                  invitees;

               i. failing to consistently inspect enclosed and dark spaces to ensure that climbers

                  are climbing safely;

               j. failing to provide a basic training class to ensure and certify that Plaintiff N.C.

                  and other invitees understand proper techniques for climbing walls and

                  operating an automatic belay device; and

               k. failing to help customers and guests avoid injury by adequately warning them

                  of the existence of the dangerous condition.

       49.     Plaintiff alleges Top Jump either knew or by the exercise of reasonable care should

have known that there is a great risk of danger to children who operate automatic belay devices

and/or climbing equipment without proper and adequate supervision.

       50.     Plaintiff alleges Top Jump either knew or by the exercise of reasonable care should

have known that allowing children to climb a wall within a dark and dimly lit enclosed space is an

even more hazardous and dangerous condition when operated without proper and adequate

supervision.



                                    7
Case 3:21-cv-00198-TRM-HBG Document 1 Filed 06/02/21 Page 7 of 13 PageID #: 7
       51.       Plaintiff alleges that Top Jump either knew or by the exercise of reasonable care

should have known that indoor rock climbing is an inherently dangerous activity that involves

substantial risk, and that proper precautionary measures must be taken to prevent injuries to

children.

       52.       Defendant Top Jump created these inherently dangers conditions on the premises

and had actual and/or constructive notice of the dangerous condition that caused Plaintiff N.C. to

fall and injure himself.

       53.       The injuries and damages enumerated below that Plaintiffs suffered were

foreseeable and the direct and proximate result of the negligence of Defendant Top Jump LLC via

its employees.

       54.       As a direct and proximate result of the negligence of Defendant, Plaintiffs endured

pain and suffering, emotional distress, and trauma, and Plaintiff N.C. endured permanent scarring,

pain and suffering, and sustained physical injuries.

       55.       As a direct and proximate result of the Defendant’s negligent failure to safely

maintain the premises and properly monitor and supervise Plaintiff N.C. while participating in an

inherently dangerous activity, Plaintiff N.C. has fears of rock climbing, jumping on trampolines,

and height activities.

       56.       As a direct and proximate cause of the Defendant’s negligent failure to safely

maintain the premises and properly monitor and supervise Plaintiff N.C. while participating in an

inherently dangerous activity, Plaintiff N.C. continues to endure emotional distress and

embarrassment due to the severe injury and scarring he sustained to his chest.

                                                 COUNT II

                      NEGLIGENT HIRING, SUPERVISION, AND TRAINING

       57.       Plaintiffs repeat the allegations in paragraphs 1-56 as though set forth verbatim.

       58.       Defendant had a duty to properly hire, supervise, and train their staff, employees,

and agents such that they would be in a position to keep the premises in a safe condition.



                                    8
Case 3:21-cv-00198-TRM-HBG Document 1 Filed 06/02/21 Page 8 of 13 PageID #: 8
       59.     Given the inherently dangerous nature of climbing activities, Defendant had an

additional duty to hire, supervise, and train their staff, employees, and agents on proper safety

measures to prevent injury to Plaintiff N.C. and other invitees.

       60.     Defendant breached that duty by not properly hiring, supervising, and/or training

their staff, employees, and agents in effectively keeping the premises safe at and around the

climbing arena.

       61.     Defendant Top Jump LLC’s staff, employees, and agents failed to adhere to safety

policies and procedures required of them.

       62.     Defendant Top Jump LLC’s staff, employees, and agents neglected to enforce the

rules and maintain Top Jump’s automatic belay devices and climbing equipment in a safe

condition.

       63.     The injuries and damages enumerated below that Plaintiffs suffered were

foreseeable and the direct and proximate result of Defendant’s improper hiring, supervision, and

training of its staff, employees, and agents.

       64.     As a direct and proximate result of the negligence of Defendant’s negligent hiring,

supervision, and training of its staff, employees, and agents, Plaintiffs endured pain and suffering,

emotional distress, and trauma, and Plaintiff N.C. endured permanent scarring, pain and suffering,

and sustained physical injuries.

       65.     As a direct and proximate result of the Defendant’s negligent failure to safely

maintain the premises and properly monitor and supervise Plaintiff N.C. while participating in an

inherently dangerous activity, Plaintiff N.C. has fears of rock climbing, jumping on trampolines,

and height activities.

       66.     As a direct and proximate cause of the Defendant’s negligent failure to safely

maintain the premises and properly monitor and supervise Plaintiff N.C. while participating in an

inherently dangerous activity, Plaintiff N.C. continues to endure emotional distress and

embarrassment due to the severe injury and scarring he sustained to his chest.



                                    9
Case 3:21-cv-00198-TRM-HBG Document 1 Filed 06/02/21 Page 9 of 13 PageID #: 9
                                                  COUNT III

                           RESPONDEAT SUPERIOR/VICARIOUS LIABILITY

         67.     Plaintiffs repeat the allegations in paragraphs 1-66 as though set forth verbatim.

         68.     Upon information and belief, Defendant maintained personnel on or around the

  premises, as employees who were responsible for and/or involved in maintaining the safety at or

  around the premises.

         69.     The staff, employees and/or agents of Top Jump had a duty to Plaintiff N.C. and to

  other patrons to take reasonable measures to ensure the safety of the premises.

         70.     The staff, employees, and/or agents of Top Jump breached that duty by failing to

  provide proper and adequate supervision over Plaintiff N.C. and other invitees.

         71.     The injuries and damages enumerated below that Plaintiffs suffered were

  foreseeable and the direct and proximate result of Defendant’s improper hiring, supervision, and

  training of its staff, employees, and agents.

         72.     As a direct and proximate result of the negligence of Defendant’s negligent hiring,

  supervision, and training of its staff, employees, and agents, Plaintiffs endured pain and suffering,

  emotional distress, and trauma, and Plaintiff N.C. endured permanent scarring, pain and suffering,

  and sustained physical injuries.

         73.     As a direct and proximate result of the Defendant’s negligent failure to safely

  maintain the premises and properly monitor and supervise Plaintiff N.C. while participating in an

  inherently dangerous activity, Plaintiff N.C. has fears of rock climbing, jumping on trampolines,

  and height activities.

         74.     As a direct and proximate cause of the Defendant’s negligent failure to safely

  maintain the premises and properly monitor and supervise Plaintiff N.C. while participating in an

  inherently dangerous activity, Plaintiff N.C. continues to endure emotional distress and

  embarrassment due to the severe injury and scarring he sustained to his chest.




                                     10
Case 3:21-cv-00198-TRM-HBG Document 1 Filed 06/02/21 Page 10 of 13 PageID #: 10
         75.     Any negligent acts and/or omissions by the employees, staff, or agents of Defendant

  Top Jump are imputed to Defendant Top Jump pursuant to the doctrines of respondeat superior,

  vicarious liability, master-servant, and actual/apparent agency.

                                              COUNT IV

                                          RECKLESSNESS

         76.     Plaintiffs repeat the allegations in paragraphs 1-75 as though set forth verbatim.

         77.     Plaintiffs allege that Top Jump either knew or should have known that indoor rock

  climbing is an inherently dangerous activity that involves substantial risk, and that proper

  precautionary measures must be taken to prevent injuries to children.

         78.     Plaintiffs allege that Top Jump was understaffed based upon the size of the climbing

  arena and number of patrons using the facility.

         79.     Plaintiffs allege that the actions of Defendant of failing to supervise its invitees and

  failing to take adequate measures to ensure the safety of its invitees amounted to reckless conduct

  and/or a deliberate indifference to the safety and welfare of minor children when involved in an

  inherently dangerous activity.

         80.     As a result of Defendant’s reckless conduct and deliberate indifference to the safety

  and welfare of minor children when involved in an inherently dangerous activity, Plaintiffs are

  also entitled to punitive damages.

                                              DAMAGES

         81.     Plaintiffs repeat the allegations in paragraphs 1-80 as though set forth verbatim.

         82.     Pursuant to T.C.A. § 24-5-113(a), medical bills and expenses of Plaintiff N.C.

  directly and proximately caused by the acts and omissions of the Defendants are attached hereto

  as EXHIBIT A and itemized as follows and are presumed necessary and reasonable:

                 a. Leconte Medical Center                                              $1,187.61

                 b. Southeastern Emergency Physicians, LLC                              $1,066.00

                 c. East Tennessee Pediatric Surgery Group                              $ 819.00

                 d. Cincinnati Children’s Hospital Medical Center                       $ 456.00

                                     11
Case 3:21-cv-00198-TRM-HBG Document 1 Filed 06/02/21 Page 11 of 13 PageID #: 11
                 e. Mary Kathleen Kerrey, MD                                           $ 271.00

                                                                        TOTAL:         $3,799.61

         83.     Pursuant to T.C.A. § 24-5-113(b), medical bills and expenses of Plaintiff N.C.

  directly and proximately caused by the acts and omissions of the Defendants are attached hereto

  as EXHIBIT B and itemized as follows and are presumed reasonable:

                 a. Sevier County EMS                                          $       1,289.00

                 b. East Tennessee Children’s Hospital                         $       9,127.23

                 c. Lynn M. Olberding, MSN, APRN, CPNP                         $       492.00

                 d. Erin E. Butt, APRN-CNP                                     $       329.00

                                                                       TOTAL:          $11,237.231

         84.     As a direct and proximate result of the negligence of the Defendant described

  herein, Plaintiff N.C. was caused to suffer the following injuries and damages:

                 a. extensive, severe, and permanent physical injuries;

                 b. physical pain and suffering – past, present, and future;

                 c. emotional suffering – past, present, and future;

                 d. loss of enjoyment of life;

                 e. permanent scarring; and

                 f. all such further relief, both general and specific, to which he may be entitled

                     under the premises.

         85.     As a direct and proximate result of the negligence of Defendant described herein,

  Plaintiff Mechelle Curry was caused to suffer the following injuries and damages:

                 a. medical bills and expenses of Plaintiff N.C. – past, present, and future;

                 b. incidental and consequential damages stemming from attending to the injuries

                     of her son; and




  1
   Medical treatment is not complete, and these amounts will be increased. Upon completion of Plaintiff
  N.C.’s treatment, the Complaint will be amended or the information will be supplemented in discovery.

                                     12
Case 3:21-cv-00198-TRM-HBG Document 1 Filed 06/02/21 Page 12 of 13 PageID #: 12
             c. all such further relief, both general and specific, to which she may be entitled

                under the premises.

                                      RELIEF SOUGHT

       WHEREFORE PREMISES CONSIDERED, Plaintiffs respectfully pray:

             (1) That the Plaintiff N.C. be awarded the present cash value of any medical care

                and treatment that he will have to undergo;

             (2) That the Plaintiff N.C. be awarded special damages for medical, hospital, and

                doctor’s expenses incurred and expected to be incurred in the future according

                to the proof;

             (3) That the Plaintiff N.C. be awarded compensatory damages in the amount of

                $250,000.00 (Two Hundred Fifty Thousand Dollars);

             (4) That the Plaintiff Mechelle Curry be awarded compensatory damages in the

                amount of $250,000.00 (Two Hundred Fifty Thousand Dollars);

             (5) Punitive damages;

             (6) That the Plaintiffs be awarded pre-judgment and post-judgment interest;

             (7) That a jury be empanelled to try the issues when joined; and

             (8) That Plaintiffs be granted such other and favorable relief, both general and

                specific which they may be entitled.

       RESPECTFULLY SUBMITTED this the 2nd day of June, 2021.

                                           THE COCHRAN FIRM MEMPHIS

                                           /s/ Howard B. Manis
                                           Howard B. Manis (BPR #16202)
                                           Andrew C. Clarke (BPR #15409)
                                           One Commerce Square, Suite 1700
                                           Memphis, Tennessee 38103
                                           P: 901-523-1222
                                           F: 901-523-1999
                                           hmanis@cochranfirmmidsouth.com
                                           aclarke@cochranfirmmidsouth.com

                                           Attorneys for Plaintiffs
                                     13
Case 3:21-cv-00198-TRM-HBG Document 1 Filed 06/02/21 Page 13 of 13 PageID #: 13
